DETAILED ACTION
An after-final amendment, amending claims 1, 3, 4, 9, 13, 17 and 19, was received on 6/2/21.  However, this amendment has not been entered at this time because it presents new issues for further search and consideration.  For example, claim 3 now recites a range of “more than 1:1.2 to 1:2.5” which is narrower than the previously presented range and would require further search and consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that Voskanyan, at pp. 117-118, describes the decomposition temperature of 250˚C and does not describe the claimed heating at 250˚C to form a thin film.  This is not persuasive.  The decomposition temperature described on pp. 117-118 is the temperature at which the film is decomposed during the SCS step to form the metal film (see, e.g., pp. 113-114 and Fig. 4.4 which describes the process steps).
Applicant argues that one skilled in the art would not have selected spin coating in Voskanyan based on the teachings of Wang because Voskanyan teaches sputtering a pulsed laser to form the film.  This is not persuasive.  Voskanyan teaches that the film is deposited by drop coating (pp. 113-114), a process which is very similar to spin coating.  Wang teaches that spin coating is a better means for depositing a solution because it provides better control of the film texture (¶ 0040).  Thus, a person of ordinary skill in the art would have been motivated to select spin coating in place of drop coating with the predictable expectation of success.
Applicant further argues that Wang does not disclose that spin coating yields nanoparticles having a size of 5-15 nm.  This is not persuasive.  The nanoparticles having a size of 5-15 nm are not formed by spin casting the solution; these nanoparticles are formed during the SCS step in Voskanyan. One of ordinary skill in the art would not have expected that replacing spin coating for drop coating as the means for depositing the solution which is decomposed to form the nanoparticles to have affected the size of the nanoparticles formed during the SCS step.
Applicant argues that Voskanyan teaches a ratio of 1:1.2 and not the newly claimed more than 1:1.2.  This is not persuasive because this amendment has not been entered.
Applicant argues that Hammond teaches non-aqueous solvents rather than the water soluble materials used in the current invention.  This is not persuasive. Hammond is not relied upon for the type of solvent used.  It is relied upon for the general teaching that it is desirable to use a first lower speed and then a second higher speed when spin coating in order to ensure uniform coverage.  Thus, a person of ordinary skill in the art would have been motivated to use these first and second speeds in the process of modified Voskanyan in order to have ensured uniform coverage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/Primary Examiner, Art Unit 1712